Day, J.,
dissenting. — I cannot concur in the foregoing opinion. The error of the opinion, in my judgment, is in holding that it is an effect of a judgment in the Circuit Court that it may be enforced for twenty years. An effect is something produced or occasioned. A lien upon real estate is an effect of a judgment in the Circuit Court, because such a judgment occasions or produces such a lien. But that a judgment may be enforced for twenty years is not an effect of a judgment, but a property or quality of a judgment. It is a part of the definition of a judgment in the Circuit Court that it shall be susceptible of enforcement for twenty years. The effect of anything must be something apart and distinct from the thing itself. It is not possible that the effect of a thing should constitute a part of the thing itself, for, if so, the effect would constitute a part of the cause, and cause and effect would, in part, be the same.
It is to be observed that section 3568 of the Code does not provide that from the time of filing a transcript, and entering a memorandum thereof in the judgment docket, a judgment in a justice’s court shall become a judgment of the Circuit Court, nor even that it shall be treated as a judgment of the Circuit Court. It simply provides that in some respects it shall be treated as a judgment of the Circuit Court. It shall be treated, in all respects as to its effect and mode of enforcement, as a judgment of the Circuit Court. This implies that as to all other respects, except as to its effect and mode of enforcement, it shall not be treated as a judgment of the Circuit Court. The effect of a judgment in the Cir*598cuit Court is that it produces, occasions, or brings into existence, a lien upon real estate. The mode of enforcement of such judgment is by execution from the Circuit Court. When a transcript from a justice’s docket has been filed, and the proper memorandum entered, it ¡produces a like lien upon real estate, and it must be enforced by execution from the Circuit Court. The duration of the enforceable character of the judgment is not an effect, but a property, a quality, a part of the judgment itself, and is not affected by the filing of a transcript. In my opinion no execution could properly issue upon the judgment in question after the expiration of ten years from its original date. If the view of' the majority be correct, it follows that a transcript may be filed just before the exjfiration of ten years, and the enforceable quality of the judgment continues for twenty years longer, thus making it enforceable by execution Tor nearly ten years longer than if it had been originally rendered in the Circuit or District Court. I cannot believe that the statute in question was intended to have any such effect, or that a proper construction of it accomplishes such results. I think the question involved was properly determined by the, court below.
Adams, Oii. <T., concurs.in this dissent.